        Case 4:19-cv-01751-DMR Document 25 Filed 07/29/19 Page 1 of 7



 1   KRONENBERGER ROSENFELD, LLP
     Karl S. Kronenberger (Bar No. 226112)
 2   Jeffrey M. Rosenfeld (Bar No. 222187)
     Tomasz R. Barczyk (Bar No. 312620)
 3
     150 Post Street, Suite 520
 4   San Francisco, CA 94108
     Telephone: (415) 955-1155
 5   Facsimile: (415) 955-1158
     karl@KRInternetLaw.com
 6   jeff@KRInternetLaw.com
     tomasz@KRInternetLaw.com
 7

 8   Attorneys for Plaintiff Peter Todd

 9

10

11

12
                                 UNITED STATES DISTRICT COURT
13                              NORTHERN DISTRICT OF CALIFORNIA
                                       OAKLAND DIVISION
14

15   PETER TODD, an individual,               Case No. 4:19-cv-01751-DMR
16                 Plaintiff,
                                              DECLARATION OF JACOB APPELBAUM
17          v.                                IN SUPPORT OF PLAINTIFF’S
18                                            OPPOSITION TO DEFENDANT’S SPECIAL
     SARAH MICHELLE REICHWEIN aka             MOTION TO STRIKE PLAINTIFF’S
19   ISIS AGORA LOVECRUFT, an                 COMPLAINT (ANTI-SLAPP MOTION)
     individual,
20                                            Date:     August 22, 2019
                   Defendant.                 Time:     1:00 p.m.
21
                                              Location: Courtroom 4
22
                                              Complaint Filed: April 3, 2019
23

24

25

26

27

28
     Case No. 4:19-cv-01751-DMR                    APPELBAUM DECL. IN SUPPORT OF PLA’S
                                                   OPP. TO DEF’S ANTI-SLAPP MTN
        Case 4:19-cv-01751-DMR Document 25 Filed 07/29/19 Page 2 of 7



 1   I, Jacob Appelbaum, do hereby declare:
 2          1.      I am a US citizen and a legal resident of Germany for the last six years. I
 3   executed this declaration in Germany. I am not a party to this lawsuit. Unless otherwise
 4   stated, I have personal knowledge of the facts set forth in this declaration.
 5          2.      I am an investigative journalist and an academic researcher in the fourth
 6   year of my doctoral studies in mathematics at the Eindhoven University of Technology
 7   (TU/e) in Eindhoven, Netherlands. I was a contractor and an employee for approximately
 8   eight years with The Tor Project non-profit, a primarily U.S. and European government
 9   funded free software project designed to provide online anonymity.
10          3.      I met the Defendant Sarah Michelle Reichwein a/k/a Isis Agora Lovecruft
11   (“Defendant” or “Lovecruft”) through a mutual acquaintance in a non-work context, they
12   later joined the Tor Project as a contractor.
13          4.      I have been a target of Defendant’s pattern of malicious behavior, in a
14   manner mirroring that described by Plaintiff Peter Todd (“Plaintiff” or “Todd”). Lovecruft’s
15   malicious behavior has included Lovecruft’s publication of a number of public statements
16   falsely claiming that I had sexually assaulted and raped Lovecruft and others.
17          5.      For example, on June 3, 2016, the website <jacobappelbaum.net> was
18   published. The website as originally launched was written as an impersonation of me,
19   and then rewritten to pretend that the authors were concerned about my well-being after
20   it received extremely negative feedback. A true and correct copy of an incomplete,
21   archived version of the <jacobappelbaum.net> website as it originally appeared is
22   attached hereto as Exhibit A.
23          6.      As later modified, the website displayed several false and primarily
24   pseudonymous stories by a “victims collective” alleging that I had “harassed, plagiarized,
25   humiliated, and abused — sexually, emotionally, and physically.” True and correct copies
26   of complete pages from this website are attached hereto as Exhibit B.
27          7.      A true and correct copy of one of the false claims of sexual assault against
28   me,    which     was    initially   published       under     the   pseudonym    “Forest”   on
     Case No. 4:19-cv-01751-DMR                                  APPELBAUM DECL. IN SUPPORT OF PLA’S
                                                     1           OPP. TO DEF’S ANTI-SLAPP MTN
        Case 4:19-cv-01751-DMR Document 25 Filed 07/29/19 Page 3 of 7



 1   <jacobappelbaum.net>, is attached hereto as Exhibit C.
 2          8.     On June 13, 2016, Lovecruft stated on their personal blog located at
 3   <blog.patternsinthevoid.net>, that Lovecruft was Forest in Forest’s claim of sexual assault
 4   on <jacobappelbaum.net>. A true and correct copy of Lovecruft’s June 13, 2016 blog post
 5   is attached hereto as Exhibit D. Further, Lovecruft stated that they had spent two years
 6   “seeking out other victims, in order to develop the collective capacity to defend ourselves
 7   and to have the simple ability to speak out in a manner which would be heard and not
 8   discarded.”
 9          9.     Lovecruft later escalated their allegations against me to include claims of
10   rape. A true and correct copy of an August 15, 2016 Tweet by Lovecruft falsely accusing
11   me of rape is attached hereto as Exhibit E. Based on my prior personal and professional
12   relationship with Lovecruft, I am familiar with Lovecruft’s Twitter account and handle.
13          10.    Lovecruft also falsely claimed that I had harassed them, threatened them,
14   and sought to retaliate against them. A true and correct copy of a chain of Tweets that
15   Lovecruft posted on October 11, 2016 containing a sampling of these false claims against
16   me is attached hereto as Exhibit F.
17          11.    Lovecruft’s statements accusing me of rape and sexual assault are
18   absolutely false.
19          12.    Further, Lovecruft’s statements accusing me of retaliation in any form,
20   including harassment and threats, are also absolutely false.
21          13.    Following Lovecruft’s publication of false claims against me, I repeatedly
22   and publicly expressed my commitment to working to resolve any conflict or
23   misunderstanding arising from my personal and professional conduct through mediation
24   or other means. A true and correct copy of one such public statement (comprising a
25   Twitter chain and linked blog post) is attached hereto as Exhibit G.
26          14.    As stated in Exhibit G and reiterated here:
27          “Inevitably, there may have been moments in my professional or private life
            when I may have inadvertently hurt or offended others’ feelings. Whenever
28          I was aware of these instances, I have, and will continue to, apologize to
     Case No. 4:19-cv-01751-DMR                          APPELBAUM DECL. IN SUPPORT OF PLA’S
                                                 2       OPP. TO DEF’S ANTI-SLAPP MTN
        Case 4:19-cv-01751-DMR Document 25 Filed 07/29/19 Page 4 of 7


            the friends and colleagues in question and to continually learn how to be a
 1
            better person.”
 2          15.     Despite my efforts to resolve Lovecruft’s false accusations against me,
 3   Lovecruft has refused any and all attempts at mediation. A true and correct copy of a May
 4   12, 2017 Tweet by Lovecruft, publicly refusing to attempt to resolve this conflict, is
 5   attached hereto as Exhibit H.
 6          16.     While Lovecruft has repeatedly and falsely accused me of multiple crimes
 7   (including rape, sexual assault, threats, and harassment), Lovecruft never pursued civil
 8   or legal recourse against me either in Germany or any other country, thereby denying me
 9   the opportunity to clear my name through due process in a court of law.
10          17.     As discussed above, Lovecruft has claimed that I perpetrated crimes
11   against Lovecruft in Germany. However, Lovecruft has publicly rejected the use of the
12   German legal system (see Declaration of Isis Lovecruft) and additionally, reportedly
13   stated their intention to commit perjury in the event of court proceedings. Attached hereto
14   as Exhibit I is a publication on 18 Oct 2016 by my former university colleague Kit, who
15   uses the handle @SchrodingersK1t, discussing Lovecruft’s intent to prevaricate in legal
16   proceedings.
17          18.     Since initially making these allegations against me, Lovecruft’s accusations
18   have been inconsistent in their severity. For example, in Lovecruft’s Declaration, they
19   represent their allegations as “sexual harassment” and “assault.” However, in other fora,
20   including a number of Tweets, Lovecruft accuses me of “rape” and specifically of raping
21   her. A true and correct copy of a February 6, 2017 Tweet by Lovecruft falsely accusing
22   me of rape is attached hereto as Exhibit J.
23          19.     Lovecruft’s accusations have also since escalated from “rape” to “serial
24   rapist” and “gang rape” in different contexts. Attached hereto as Exhibit K are: a) a true
25   and correct copy of an earlier, archived version of a blog post by Lovecruft, obtained from
26   <https://archive.fo/qRvDF>, in which Lovecruft made accusations of “gang rape”; and b)
27   a true and correct copy of a February 20, 2019 Tweet by Lovecruft, in which Lovecruft
28   accused me of being a “serial rapist.”
     Case No. 4:19-cv-01751-DMR                           APPELBAUM DECL. IN SUPPORT OF PLA’S
                                                   3      OPP. TO DEF’S ANTI-SLAPP MTN
        Case 4:19-cv-01751-DMR Document 25 Filed 07/29/19 Page 5 of 7



 1          20.    In mid-2016, as a result of Lovecruft’s false statements and refusal to
 2   mediate with me regarding their false claims, I had no choice but to retain legal counsel.
 3   My legal counsel proactively reached out to the relevant authorities in Germany and
 4   offered my full cooperation with any investigation which might arise from Lovecruft’s false
 5   allegations. The German authorities did not pursue any charges against me. True and
 6   correct copies of two articles originally published in German and English in the German
 7   news publication Zeit Online, as well as an article published by the Guardian on October
 8   11, 2016, entitled Power, secrecy and cypherpunks: how Jacob Appelbaum ripped Tor
 9   apart, are attached hereto as Exhibit L.
10          21.    Since initially making false claims against me in June 2016, Lovecruft has
11   repeatedly courted the press to repeat their false claims against me. In these instances,
12   journalists subsequently contacted me for comment, and I have categorically denied
13   Lovecruft’s false accusations. See Exhibit L.
14          22.    I have otherwise striven to remain silent about Lovecruft’s false accusations
15   against me to avoid inciting or provoking further false publications by Lovecruft. I have
16   proactively withdrawn from any event where I understood there was a chance of inflaming
17   this or any related conflicts. When I am required to attend professional events for my
18   doctoral research, I coordinate with the relevant parties in advance to explain that I am
19   willing to accommodate others relating to this or any other conflict. The simplest
20   accommodation is the easiest: I commit to follow the rules of their conference and
21   additionally offer to leave if my presence is a problem.
22          23.    Lovecruft's pattern of malicious behavior has included, but is not limited to,
23   defamation, threats, and persistent harassment of myself, my romantic partners, my
24   family, my friends, and my professional colleagues, as well as defamation of my character
25   to uninvolved third parties. These third parties include community and professional
26   conference organizers, employers, potential employers, and academic collaborators.
27          24.    Lovecruft has sought to exclude me from any event they want to attend as
28   well as other events, and Lovecruft has reportedly stated that they would like me to be
     Case No. 4:19-cv-01751-DMR                           APPELBAUM DECL. IN SUPPORT OF PLA’S
                                                 4        OPP. TO DEF’S ANTI-SLAPP MTN
        Case 4:19-cv-01751-DMR Document 25 Filed 07/29/19 Page 6 of 7



 1   removed from all countries where they might want to live. This would appear to include
 2   the country of my residence, Germany. See Exhibit I.
 3          25.    Lovecruft has encouraged others to target and exclude me in a similar
 4   manner. A true and correct copy of a June 7, 2016 Tweet by Lovecruft encouraging others
 5   to exclude me from the professional community is attached hereto as Exhibit M.
 6          26.    Lovecruft has targeted my doctoral research advisors, Professor Daniel J.
 7   Bernstein and Professor Tanja Lange. True and correct copies of Tweets posted by
 8   Lovecruft from October 2016 and October 2017, threatening and disparaging Professor
 9   Bernstein and Professor Lange are attached hereto as Exhibit N.
10          27.    Lovecruft’s pattern of malicious behavior and false allegations in the above-
11   captioned case is consistent with their pattern of malicious behavior and false allegations
12   against me and a number of individuals I know.
13          28.    Lovecruft has frequently bragged about their reputation and ability to bully,
14   assault, threaten, and lie to and about individuals. True and correct copies of Tweets
15   posted by Lovecruft evidencing this behavior are attached hereto as Exhibit O.
16          29.    Several individuals have told me that they are afraid of speaking against
17   Lovecruft, lest they be targeted or further targeted by Lovecruft's pattern of malicious
18   behavior. This reflects my state of mind as well. However, I could not live with myself if I
19   had remained silent while Plaintiff was seriously harmed by the same malicious behavior
20   that I have experienced and continue to experience.
21          30.    Lovecruft’s false statements have significantly harmed me and others and
22   continue to harm me to this day.
23          31.    Lovecruft’s false statements and malicious behavior have resulted in my
24   departure from a rewarding and remunerative position, my exclusion from professional
25   conferences, and damage to my economic prospects. A true and correct copy of a GitHub
26   article detailing the effects of Lovecruft’s false statements and malicious behavior is
27   attached hereto as Exhibit P.
28          32.    I am of sound mind and body, though I am injured. I have relied on years of
     Case No. 4:19-cv-01751-DMR                           APPELBAUM DECL. IN SUPPORT OF PLA’S
                                                  5       OPP. TO DEF’S ANTI-SLAPP MTN
        Case 4:19-cv-01751-DMR Document 25 Filed 07/29/19 Page 7 of 7



 1   therapy sessions with medical professionals to cope with the trauma caused by
 2   Defendant’s actions.
 3          33.     I consider Lovecruft's inclusion of their previously disputed and defamatory
 4   claims about me in this case to be another instance of the pattern of their malicious
 5   behavior toward me and toward other people whom Lovecruft perceives as supporting
 6   me.
 7          34.    That they will continue to mention me in this case is all but assured. I ask
 8   the Court to note my experience of that behavior as ongoing harassment and that I
 9   request it to stop immediately.
10          35.    This declaration is not a full enumeration of the harms caused to me and
11   others by Lovecruft.
12          36.    I have requested that Lovecruft cease their malicious campaign of
13   defamation and harassment. I reiterate this request and my offer to engage in good-faith
14   professional mediation with whomever should desire it.
15          I declare under penalty of perjury under the laws of the United States of America
16   that the foregoing is true and correct. Executed on July 26th, 2019.
17
                                                  By:
18

19

20

21                                                             Jacob Appelbaum
22

23

24

25

26

27

28
     Case No. 4:19-cv-01751-DMR                          APPELBAUM DECL. IN SUPPORT OF PLA’S
                                                 6       OPP. TO DEF’S ANTI-SLAPP MTN
